DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/22 & 10/03/19 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sirois et al (US 2016/0130629) in view of Axelrod et al (US 2015/0099274).
Regarding claim 12; Sirois et al discloses a method for monitoring a biotechnological process (paragraphs [0004]-[0005]), starting materials being converted into products via a biomass during the biotechnological process and important process parameters (paragraph [0002]: e.g., control and optimize a cell culture, different parameters (growth curves, consumption/depletion of nutrients, production/accumulation of by products (which are usually toxic), determination of physiological state) must be determined at various stage) being identified, the method comprising: 
estimating, recurrently, a current concentration of the biomass (figures 1A, 1C, 1E and paragraph [0028]: e.g., FIG. 1A to 1F illustrate the estimated biomass concentration (g/L) based on the fluorescence value obtained for three different markers and the offline measure of the biomass concentration obtained with traditional techniques. In A, C and E the estimated biomass concentration based on the fluorescence value of different markers is plotted against the offline measure of the biomass concentration) used in the process during the biotechnological process (paragraph s[0004]-[0005]); 
determining, recurrently, current measurement values of measurable process parameters (figures 1B, 1C, 1D and paragraph [0028]: e.g., in figures 1B, 1D and 1F, representative results of a single experiment that determined the biomass concentration in function of the length of the culture (in hours) is shown for both the estimated biomass concentration based on the fluorescence value of different markers (∘) and the offline measures (⋄). Results obtained with a tryptamine associated fluorescent signal (λexcitation 230 nm, λemission 352 nm) as a marker are shown in figures 1A and 1B);
identifying current values for additional process parameters (paragraph [0028]: e.g., Results obtained with a FAD associated fluorescent signal (λexcitation 431 nm, λemission 535 nm) as a marker are shown in figures 1C and 1D. Results obtained with a riboflavin/FAD associated signal (λexcitation 452 nm, λemission 532 nm) as a marker are shown in figures 1E and 1F) from the current measurement values of the measurable process parameters; and
deriving current, cell-specific metabolic indicators (paragraphs [0034]-[0036]: e.g., the present invention relates to “endogenous auto-fluorescent biological markers” which refer to a marker that is self-fluorescent, that is associated with the metabolic activity of a cell, that is correlated with a biological parameter of the cell and that clearly distinguishes from other auto-fluorescent sources (e.g. does not overlap with other non- or less-specific fluorescent signals). The markers described herein are auto-fluorescent, e.g. they specifically emit light (e.g. they fluoresce) when they are excited at a specific wavelength without the need of adding a substrate or a fluorogenic molecule The markers described herein are also associated with the metabolic activity of a cell because they are either produced or consumed by a cell during its life cycle), the current measurement values of the measurable process parameters and current determined values of the additional process parameters (paragraph [0028]: e.g., Results obtained with a FAD associated fluorescent signal (λexcitation 431 nm, λemission 535 nm) as a marker are shown in figures 1C and 1D. Results obtained with a riboflavin/FAD associated signal (λexcitation 452 nm, λemission 532 nm) as a marker are shown in figures 1E and 1F) being based on a respective temporally correlating concentration of biomass (figures 1A-1F) from which the current, cell- specific metabolic indicators are derived (paragraph [0035]). See figures 1-4
Sirois et al discloses all of feature of claimed invention except for utilizing the current, cell-specific metabolic indicators in conjunction with a deterministic process model. However, Axelrod et al teaches that it is known in the art to provide a signal processing (13 @ figure 1) coupled to control system (30 @ figure 1) for utilizing the current, cell-specific metabolic indicators in conjunction with a deterministic process model (paragraph [0108]: e.g., The fermentation process monitoring/controlling can be realized using the a model (e.g. mathematical-model/formula and/or data) relating the amount of biomass in the fermentor with measured concentration of CO.sub.2. The model may be pre-determined and predefined in advance and loaded to memory and/or other storage device of the controller 30 in the form of data/LUT and/or as a set of instructions soft/hard coded and [0137]: e.g., the present invention configured for monitoring and/or controlling fermentation processes, the monitoring and controlling of the fermentation may be based on a model such as formula and/or reference data relating various parameters of the fermentation including metabolic gas concentration with an estimation of the biomass (i.e. it amount) in the fermentation. In some cases, a Linear Regression Model is used for estimating the biomass during the fermentation process).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with utilizing the current, cell-specific metabolic indicators in conjunction with a deterministic process model as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 13; Sirois et al discloses all of feature of claimed invention except for the current values of the additional process parameters are calculated via a balancing process model from the measured current values of the measurable process parameters. However, Axelrod et al teaches that it is known in the art to provide the signal processing (13 @ figure 1) is coupled to the control system (130 @ figure 1) configured to the current values of the additional process parameters are calculated via a balancing process model (paragraph [0103]: e.g., the controller 30 system may operate to measure the metabolic gas concentration in a dead space associated with the container of biological material, while the dead space is non sealed to the metabolic gas, and to utilize the measured concentration of the metabolic gas to detect the microorganisms qualitatively and/or qualitatively based on an equilibrium condition (e.g. balance/difference) between a rate of escape/flow of the metabolic gas from/into the container and a rate of generation or consumption of the metabolic gas by the microorganisms) from the measured current values of the measurable process parameters. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claims 14-15; Sirois et al discloses all of feature of claimed invention except for process parameters for which current measurement values are determinable substantially in real-time during the biotechnological process are utilized as measurable process parameters. However, Axelrod et al teaches that it is known in the art to provide process parameters for which current measurement values are determinable substantially in real-time during the biotechnological process are utilized as measurable process parameters (paragraph [0023]: e.g., The present invention provides for an accurate real time and continuous/periodical monitoring of fermentation process by continuous/periodical monitoring of the atmospheric conditions in the container to determine data indicative of a rate of metabolic gas production by microorganisms contained therein, or a change in such rate of production, and thereby determining the amount of the microorganisms, biomass, or the rate of change in this amount and paragraph [0123]: e.g., the controller 30 for accurate, in-situ real time determination of the metabolic gas(es) concentration. IR transmission through the dead space in two or more wavelengths (comprising the above described first and second wavelengths) is measured as described above. The measured data is processed by the controller 30 for example by utilizing an absorption model of the at least one metabolic gas. To this end, a best fit between intensity values obtained from the absorption model and the measured intensity values is performed to thereby determine the concentration of the at least one metabolic gas).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claims 16-18; Sirois et al discloses consumption and production volumes (figure 6A and paragraph [0079: e.g., the resuspended retentate and the fresh culture medium were obtained for every cell culture samples. These profiles were compared with specific cell culture parameters (e.g. biomass concentration, cellular proliferation, cellular concentration, biomass accumulation rate, cellular proliferation rate, by-product accumulation, nutrient consumption, etc.). The markers that showed significant relationship with specific cell culture parameters are shown in table 1) derivable as additional process parameters are utilized during said identifying step (paragraph [0028]: e.g., Results obtained with a FAD associated fluorescent signal (λexcitation 431 nm, λemission 535 nm) as a marker are shown in figures 1C and 1D. Results obtained with a riboflavin/FAD associated signal (λexcitation 452 nm, λemission 532 nm) as a marker are shown in figures 1E and 1F).  
Regarding claim 19; Sirois et al discloses provide a sensor system is utilized to estimate the respective current concentration of the biomass. However, Axelrod et al teaches that it is known in the art to provide  a sensor system (figure 9 and paragraphs [0071]: e.g., the present invention versus manual sample measurements of biomass via optical density measurements (OD) and paragraph [0109]: e.g., the amount of biomass may be measured by optical density techniques (OD) and/or viable counts and/or other run parameters such as pH, RPM, TEMP, and the total volume (TV) of the metabolic gas CO.sub.2 emitted/consumed by the microorganisms from the beginning of the run (seeding time)) is utilized to estimate the respective current concentration of the biomass.  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 20; Sirois et al discloses a statistical model is utilized to estimate the respective current concentration of the biomass.  However, Axelrod et al teaches that it is known in the art to provide a statistical model (paragraphs [0137]-[0138]: e.g.,  the regression model may be pre-computed model calculated utilizing statistical regression analysis for modeling the relationship between one or more parameters, also considered as to as predictor x and/or regressor variable(s), and one or more other parameters, also referred to as response variable(s) y) is utilized to estimate the respective current concentration of the biomass.  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 23; Sirois et al discloses all of feature of claimed invention except for the current, cell-specific metabolic indicators are utilized as initial values for the deterministic process model. However, Axelrod et al teaches that it is known in the art to provide the current, cell-specific metabolic indicators are utilized as initial values for the deterministic process model (paragraph [0045]: e.g., processing the measured data based on an absorption model of the at least one metabolic gas. The processing comprises determining a best fit between intensity values obtained from the absorption model and the measured intensity values, and thereby determining the concentration of the at least one metabolic gas).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 24; Sirois et al discloses all of feature of claimed invention except for a time frequency is established to estimate the respective current concentration of the biomass and to determine the current measured values of the measurable process parameters and the current values of the additional process parameters as a function of the biomass utilized.  However, Axelrod et al teaches that it is known in the art to provide a time frequency is established to estimate the respective current concentration of the biomass (paragraph [0118]: e.g., the present invention for detection of metabolic gas(es) concentration, assume that the container walls are at least partially transparent at the mid-IR frequency range where strong absorption of CO.sub.2 occurs (around 2260 cm.sup.-1-2390 cm.sup.-1), and that the path for optical beam in the gaseous atmosphere inside the container is provided) and a signal processing (13 @ figure 1) coupled to control system (30 @ figure 1) to determine the current measured values of the measurable process parameters and the current values of the additional process parameters as a function of the biomass utilized (figure 6A and paragraph [0109]: e.g., the amount of biomass may be measured by optical density techniques (OD) and/or viable counts and/or other run parameters such as pH, RPM, TEMP, and the total volume (TV) of the metabolic gas CO.sub.2 emitted/consumed by the microorganisms from the beginning of the run (seeding time)).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 25; Sirois et al discloses all of feature of claimed invention except for the current, cell-specific metabolic indicators are output on a display unit. However, Axelrod et al teaches that it is known in the art to provide the current, cell-specific metabolic indicators are output on a display unit (figure 6A and paragraphs [0034]-[0036]: e.g., the present invention relates to “endogenous auto-fluorescent biological markers” which refer to a marker that is self-fluorescent, that is associated with the metabolic activity of a cell, that is correlated with a biological parameter of the cell). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.
Regarding claim 26; Sirois et al discloses all of feature of claimed invention except for the biomass comprises at least one of living cells and microorganisms. However, Axelrod et al teaches that it is known in the art to provide the biomass comprises at least one of living cells and microorganisms (paragraph [0004]: e.g., in-situ, real-time, noninvasive and accurate monitoring of biological materials, enabling the detection, monitoring and/or controlling of microorganisms and living cells in a biological material, such as blood components, food products and/or biological materials used in fermentation processes).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine method of Sirois et al with above limitation as taught by Axelrod et al for the purpose of improving the sensitivity and accuracy of the measurements relating to the concentration(s) of metabolic gases and consequently detection of microorganisms.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for monitoring a biotechnological process comprising all the specific elements with the specific combination including the current, cell-specific metabolic indicators are compared with time-correlated, calculated comparative values for said cell-specific metabolic indicators; wherein the deterministic process model is utilized to calculate the comparative values; and wherein in an event of a difference between the current cell-specific metabolic indicators and the time-correlated calculated comparative values, at least one of correction and checking measures are initiated in set forth of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1). Munoz Berbel et al (US 2011/0035157) discloses devices and methods for measuring a concentration of a biomass suspended in a medium.
2). Navarro Herrero et al (US 2004/0227947) discloses a method comprising passing a first variable intensity light beam across a first test-tube (3) wherein the substance (1) to be controlled is circulating. Subsequently, a second fixed-intensity light beam is passed across a second test-tube (4) with a reference sample.
3). Kell et al (US Patent No. 4,810650) discloses apparatus for the determination of biomass in a suspension and its use in a fermentation apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 24, 2022

							/SANG H NGUYEN/                                                                                           Primary Examiner, Art Unit 2886